915 F.2d 1565wUnpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rawley PATTON, Plaintiff-Appellant,v.Charles C. VARDELL, F.M. Mike Spearman, William T. Smith,Judge, John Doudoukjian, Deputy, Leroy Gadsen,Deputy, Defendants-Appellees.
No. 90-3052.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 28, 1990.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 920 F.2D 927.